Labauve, J.
The plaintiffs sue the defendant to annul the sale of a slave, and for the return of the price, $950, on the ground that said slave was affected with redhibitory vice — consumption.
The Court below, after hearing the testimony, gave judgment for plaintiffs,[and the defendant appealed.
The slave was sold to the plaintiffs by the defendant, on the 24th December, 1858, for $950.
Henry Eisher (a witness) says : I knew the negro boy Frank. I saw the boy first on P. C. Bethel’s plantation, about the 1st of January, 1859. I examined the boy Frank often, and attended him on the plantation, as overseer, in January, February and March, 1859. The boy came sick on the place, and grew worse during the time he remained. I am convinced he had consumption, for he spit blood nearly all the time he was there; he could scarcely breathe at times.
Lewis Fisher, another witness, fully corroborates the above testimony.
Dr. Gillman deposes that he saw and examined the boy, on the 10th and 23d May, 1859, and examined him thoroughly at each of those dates, and found both lungs filled with tubercles and commencing to soften. I considered him in the third stage — phthisis pulmonalis. He must have been sick with said disease some eight or ten months (at least eight months). I consider the disease incurable.
Dr. R. Tussit deposes that he saw the boy Frank frequently, from the 10th and 20th May, 1859, and that he examined said boy thoroughly, and believed he had been affected with consumption for several months prior to the 1st January, 1859. He considered the disease incurable. The slave was kindly cared for while on Bethel’s plantation, and had medical treatment the whole time he was in Bethel’s possession. He further says, that he saw the boy Frank between the 1st and 10th of January, 1859, and frequently afterwards, up to the 23d May, 1859, and attended on him.
Many witnesses, on the part of the defence, have testified that they knew the said boy well; that he was healthy, robust, and showed no sign of consumption ; had no cough; no difficulty in breathing, about the time of the sale to plaintiff; this is all negative testimony, going to show that *641the boy had no consumption; but the testimony on the part of plaintiff is direct, positive and affirmative to the contrary. The boy had been lately brought in the State from Texas, and was sold on the 24th December, 1858, in New Orleans. Henry Fisher was overseer on Bethel’s plantation, and he says the boy came there sick about the 1st of January, 1859, and he grew worse during the time he remained. This witness was convinced the boy had consumption, for he spit blood nearly all the time he was there.
Louis Fisher, another witness, proved the same facts. The two doctors, Gillman and Tassit, examined the boy thoroughly, in May, and pronounced him consumptive. The boy was offered back to defendant, who refused to receive him. The boy died in July, 1859, of the disease of the lungs.
It is clear the boy had the consumption, and that it showed itself about the 1st of January, 1859, within fifteen days after the sale, and is presumed to have existed on the day thereof. - Act of 1834, p. 7. O. O. Arts*. 2496, 2504.
Judgment affirmed, at the cost of the appellant.